Title: Joseph C. Cabell to Thomas Jefferson, 12 March 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Senate Chamber. March  12. 1819.
          
          Your note of 6th inst by Mr Garrett covering the advertisement for the  workmen for the University has been received. I walked immediately to the office of the Enquirer & had the advertisement inserted in that paper, where I shall cause it to be continued for some successive papers. I have introduced Mr Garrett to the Governor, who will have a meeting of the President & Directors of the Literary Fund  to-morrow, at which I have no doubt his draft for the $1500, will be honored. The Auditor has promised me that he will have no objection to the execution of the indemnifying bond in the case of the certificate in the county of Albemarle, so as to save the necessity of a visit to this place by the Proctor of the College. I have seen Col: Nicholas respecting Mr Brokenbrough’s being employed as Proctor, and he & Mr Garrett are now communicating on that part of the business. From every thing I can learn in regard to Mr Brokenbrough it would be important to engage him, and as any salary we could give a Proctor would not procure his services, neither Mr Johnson nor myself, as at present advised, see any impropriety in combining for that object, the appointment of Proctor, with that of Undertaker of the wooden part of the buildings. I have had an application from a Mr Montcarrel of this place for some station in the University as a Teacher of the French language. I have informed him that the institution will not go into operation for at least a year to come, and in the mean time I should have it in my power to procure information for him. We rise this evening or in the morning. I shall go on a visit with Mrs Cabell to some of her relations in Alexandria, and shall certainly be with you on 29th. One slight attack of blood-spitting, after a long speech, excepting excepted, the symptoms in my breast have not returned since I last mentioned the subject of my health: and I am relieved from serious apprehensions & the symptoms that produced them. It gratifies myself and all your friends exceedingly to hear of your recovery.   I am dear Sir faithfully yours
          
            Joseph C. Cabell
          
         